Citation Nr: 0615988	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	 Entitlement to service connection for hypertension.

2.	Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from July 
1963 to January 1964.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  Hypertension was not manifested during the appellant's 
service.

2.  Coronary artery disease was not manifested during the 
appellant's service, and he is not service connected for any 
disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in-service.  
38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2. Coronary artery disease was not incurred or aggravated in-
service, and it is not due to a service connected disorder.  
38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim for, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2001 
correspondence fulfill the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claims for service connection.  
Hence, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 

Background

Service medical records indicate no treatment, complaints, or 
diagnosis of hypertension or coronary artery disease.  The 
appellant's separation examination dated January 1964 showed 
normal blood pressure reading.

In 1982 or 1983, the appellant suffered a heart attack.  This 
was approximately nineteen years after leaving active 
military service.  Private medical records show no treatment 
for hypertension or coronary artery disease until after the 
appellant's  heart attack.  The appellant underwent coronary 
artery bypass grafting in 2000.

A medical history taken by Dr. Hesham M. Bazarra dated August 
2000, stated under the heading of "history of present 
illness," that the appellant had a cardiac history going 
back 16 years ago at which time the appellant stated he had a 
left sided heart attack.  Since that time he was also 
diagnosed with high blood pressure.  The appellant was told 
myocardial infarction was caused by hyperlipidemia.  

Social Security records received in 2003, showed treatment 
for the appellant's cardiovascular condition from 2000 to 
2002.  

In his January 2003 VA Form 1-9, Appeal to the Board of 
Veterans' Appeals, the appellant indicated that while in 
basic training in 1964 he was told he had high blood pressure 
at the clinic in Fort Sill, Oklahoma.  The RO requested 
clinical records from Fort Sill, Oklahoma and was informed in 
November 2005 that no such records could be located.



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 101(24), 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

In this case, there is no competent evidence that the 
appellant suffered from either coronary artery disease or 
hypertension during his term of active duty for training 
between July 1963 and January 1964.  Indeed, the first 
evidence of any complaints of heart problems was when the 
appellant suffered a heart attack in 1982 or 1983.  As such, 
there was a considerable length of time between the 
appellant's separation from active duty for training and his 
initial diagnosis of either hypertension or coronary artery 
disease.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  Given the 
length of time between the appellant's separation from 
military service and his diagnosis of hypertension and 
coronary artery disease, the preponderance of the competent 
evidence is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d).

As noted, the service medical records are negative for 
treatment or diagnosis of hypertension or coronary artery 
disease.  Furthermore, there is no medical evidence showing 
either hypertension or coronary artery disease earlier than 
when the appellant suffered his heart attack.  As the record 
shows no hypertension or coronary artery disease until 
approximately nineteen years after active duty for training 
and includes no competent medical opinion relating either 
hypertension or coronary artery disease to service, the 
preponderance of the evidence is against the claims.  As 
such, the benefit of the doubt doctrine is not for 
application and entitlement to service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching these decisions the Board considered the 
appellant's own assertion that he has hypertension and 
coronary artery disease due to his active duty service.  The 
appellant, however, as a lay person is not competent to offer 
an opinion which requires specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, his 
opinion does not provide a basis upon which to grant service 
connection.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


